t c memo united_states tax_court jerry wayne green and ramona kaye green petitioners v commissioner of internal revenue respondent docket no 26494-12l filed date jerry wayne green and ramona kaye green pro sese john r bampfield for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioners’ federal_income_tax liabilities for and the issue for decision is whether the settlement officer abused his discretion in sustaining the lien filings unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact material facts are contained in the administrative record of the exchanges between petitioners and the internal_revenue_service irs office of appeals appeals_office that record has been stipulated the stipulated facts are incorporated in this opinion by this reference petitioners resided in arkansas at the time they filed their petition jerry wayne green petitioner owed federal_income_tax assessed for and petitioners owed federal_income_tax assessed for and the irs had placed these three tax years in currently not collectible status nevertheless on date the irs sent to petitioners two letters notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to these years in response to the lien notices petitioners filed form request for a collection_due_process or equivalent_hearing sec_6320 hearing request dated date in their sec_6320 hearing request petitioners indicated among other things that they could not pay the tax balance due they wanted an offer-in-compromise and they wanted a subordination discharge or withdrawal with respect to the liens petitioners explained that they cannot borrow money or refinance mortgage to pay as lien is on property and asked for the liens to be removed on their home as they only have social_security income to live on and no job prospects the appeals_office settlement officer assigned to petitioners’ case determined that petitioners did not meet lien withdrawal criteria because they had been warned of the lien filings through previous notices the settlement officer sent to petitioners a letter dated date scheduling a telephone conference for date this conference would be the primary opportunity of the sec_6320 hearing for petitioners to explain why they disagree with the collection action and to discuss possible collection alternatives one paragraph of the letter read you have stated that you would like a lien subordination or discharge to possibly take out a home equity loan or to refinance your mortgage you may access publications and on our website www irs gov which explains how to apply for both you have also stated that you would like the lien withdrawn a lien may be filed at any time to secure the government’s interest against other creditors you have also had past warnings of a lien being filed the lien was appropriately filed additionally the letter requested that petitioners complete and return within days the enclosed form 433-a collection information statement for wage earners and self-employed individuals and form_656 offer_in_compromise with all applicable fees and schedules the telephone conference took place on date between the settlement officer and petitioner when asked petitioner stated that he had not accessed irs publications certificate of discharge from federal_tax_lien and certificate of subordination of federal_tax_lien petitioners did not provide form 433-a form_656 or any other information with respect to the issues they raised in their sec_6320 hearing request petitioner stated that he had negative monthly disposable income but equity in his home and that he would try to borrow money from his family to have the liens withdrawn the settlement officer concluded the conference by advising petitioner of his determination to sustain the filing of the liens the settlement officer verified that the requirements of all applicable laws and administrative procedures had been met on date the appeals_office sent to each petitioner a notice_of_determination concerning collection actions s under sec_6320 and or sustaining the lien filings petitioner’s tax_year liability was discharged in bankruptcy and the federal_tax_lien for that year has been released the petition will be dismissed for mootness insofar as it relates to opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer who is liable for taxes after a demand for payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the sec_6320 hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g sec_6320 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6320-1 proced admin regs where there is no dispute as to the underlying liabilities we review the actions of the appeals_office for abuse_of_discretion see 121_tc_111 abuse_of_discretion may be found if an action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 we do not consider issues that were not properly raised in the sec_6320 hearing see giamelli v commissioner t c pincite petitioners have not disputed their underlying tax_liability or that the appeals_office performed the necessary verification under sec_6330 instead petitioners chiefly contend that they want to refinance or to sell their house to pay their outstanding tax_liabilities but cannot do so because of the remaining federal_tax_lien petitioners argue that the irs’ refusal to withdraw the notice_of_federal_tax_lien or to subordinate the lien or to discharge the subject property will result in a windfall for the government as penalties and interest will accumulate against petitioners who have no other way of currently paying their tax_liabilities in drafting the notice_of_determination the settlement officer did not address petitioners’ core issue regarding the lien however the record indicates that the settlement officer did consider lien relief measures and discussed steps for petitioners to take to apply for such relief petitioners did not follow the settlement officer’s advice did not provide any requested information to the settlement officer and did not establish the appropriateness of a withdrawal of the notice of tax_lien or a subordination of the lien or a discharge of the property subject_to the lien when a federal_tax_lien is in place the irs is permitted to withdraw the notice_of_federal_tax_lien under four situations including where the withdrawal of such notice will facilitate the collection of the tax_liability or the withdrawal of such notice would be in the best interests of the taxpayer and the united_states sec_6323 the irs may also subordinate a tax_lien on specific property by issuing a certificate of subordination sec_6325 somewhat similarly the irs may also issue a certificate of discharge of any part of a property subject_to a federal_tax_lien and without full payment being required sec_6325 - all three of these lien relief measures as expressed in statutes and regulations are permissive and the irs is not generally required to withdraw subordinate or discharge even if the conditions of a measure are fully met see eg taggart v commissioner tcmemo_2013_113 at sec_6323 uses discretionary not mandatory language and respondent is not required to withdraw the lien even for one of the reasons stated in sec_6323 sec_301_6325-1 proced admin regs providing that an appropriate_official may in her or his discretion issue a certificate of discharge of any part of a subject property under certain circumstances sec_301_6325-1 proced admin regs providing that an appropriate_official may in her or his discretion issue a certificate of subordination of a lien under certain circumstances accordingly we cannot conclude that the settlement officer abused his discretion with regard to these permissive lien relief measures especially in the light of petitioners’ failure to take the necessary steps to apply for such measures and to provide relevant information during the sec_6320 hearing in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing the petition will be dismissed as moot as to and decision will be entered for respondent with respect to petitioners’ and tax years
